Case 17-11082        Doc 55     Filed 04/16/19     Entered 04/16/19 13:21:52          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 11082
         Kenneth Henderson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/07/2017.

         2) The plan was confirmed on 08/14/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/29/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/14/2018, 01/08/2019.

         5) The case was Dismissed on 01/28/2019.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-11082             Doc 55         Filed 04/16/19      Entered 04/16/19 13:21:52                 Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $10,537.43
           Less amount refunded to debtor                                  $650.76

 NET RECEIPTS:                                                                                               $9,886.67


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $2,707.09
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $421.58
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                           $3,128.67

 Attorney fees paid and disclosed by debtor:                           $350.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim        Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed         Paid         Paid
 AAA Checkmate LLC                         Unsecured         600.00        613.48           613.48           0.00        0.00
 AAA Checkmate LLC                         Unsecured           0.00           NA               NA            0.00        0.00
 Ars Account Resolution                    Unsecured         447.00           NA               NA            0.00        0.00
 Ars Account Resolution                    Unsecured         310.00           NA               NA            0.00        0.00
 Ars Account Resolution                    Unsecured         682.00           NA               NA            0.00        0.00
 AT&T Mobility II LLC                      Unsecured      1,200.00       2,877.11         2,877.11           0.00        0.00
 Broadway Financial                        Unsecured         800.00      1,530.02         1,530.02           0.00        0.00
 Brother Loan & Finance                    Unsecured         800.00        845.08           845.08           0.00        0.00
 Card Gard/Check One In                    Unsecured      1,000.00            NA               NA            0.00        0.00
 CELTIC BANK/CONTFINCO                     Unsecured         445.00           NA               NA            0.00        0.00
 CHGO PM CU                                Unsecured         500.00           NA               NA            0.00        0.00
 Chicago Patrolmen's Fed Credit Union      Unsecured         500.00        466.51           466.51           0.00        0.00
 Crystal Rock Finance LLC                  Unsecured         700.00        864.17           864.17           0.00        0.00
 CTA South Federal Credit Union            Secured        5,000.00       1,824.08         1,824.08      1,689.70       75.20
 CTA South Federal Credit Union            Unsecured            NA       3,197.54         3,197.54           0.00        0.00
 Drleonards                                Unsecured          17.00           NA               NA            0.00        0.00
 First Investors Servicing Corp            Unsecured            NA       7,219.44         7,219.44           0.00        0.00
 First Investors Servicing Corp            Secured       24,113.00     16,725.00        16,725.00       3,487.11    1,208.15
 Genesis Bc/celtic Bank                    Unsecured         586.00           NA               NA            0.00        0.00
 Ginny's                                   Unsecured         282.00        282.08           282.08           0.00        0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA               NA            0.00        0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA               NA            0.00        0.00
 Ingalls Memorial Hospital                 Unsecured           0.00      1,656.48         1,656.48           0.00        0.00
 Internal Revenue Service                  Unsecured      3,000.00       1,892.00         1,892.00           0.00        0.00
 Internal Revenue Service                  Priority            0.00      5,232.94         5,180.72           0.00        0.00
 Jefferson Capital Systems LLC             Unsecured      1,004.00       1,004.78         1,004.78           0.00        0.00
 Jefferson Capital Systems LLC             Unsecured           0.00      3,037.51         3,037.51           0.00        0.00
 Luther Appliances & Furniture Sales       Secured        3,954.00       3,879.36         3,879.36           5.87     149.79
 Mabt/Contfin                              Unsecured         584.00           NA               NA            0.00        0.00
 MBB                                       Unsecured          58.00           NA               NA            0.00        0.00
 MDG Financing                             Unsecured           0.00      1,188.49         1,188.49           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-11082            Doc 55   Filed 04/16/19    Entered 04/16/19 13:21:52                 Desc        Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim           Claim         Claim        Principal       Int.
 Name                                 Class   Scheduled        Asserted      Allowed         Paid          Paid
 MDG Financing                    Secured        1,000.00             0.00      1,000.00        100.78       41.40
 MDG Financing                    Unsecured           0.00        1,048.81      1,048.81           0.00        0.00
 MEDICALRECOV                     Unsecured         453.00             NA            NA            0.00        0.00
 MEDICALRECOV                     Unsecured         158.00             NA            NA            0.00        0.00
 MEDICALRECOV                     Unsecured         139.00             NA            NA            0.00        0.00
 MID AMERICA BANK & TRU           Unsecured         267.00             NA            NA            0.00        0.00
 Midwest Recovery System          Unsecured      1,046.00              NA            NA            0.00        0.00
 Montgomery Ward                  Unsecured         197.00          197.43        197.43           0.00        0.00
 NA Partners in Anesthesia        Unsecured           0.00        1,837.93      1,837.93           0.00        0.00
 Nationwide Loans LLC             Unsecured         579.00          406.38        406.38           0.00        0.00
 Portfolio Recovery Associates    Unsecured      1,595.00         1,595.40      1,595.40           0.00        0.00
 Portfolio Recovery Associates    Unsecured         771.00          771.50        771.50           0.00        0.00
 Stoneberry                       Unsecured           0.00          203.52        203.52           0.00        0.00
 VERIZON WIRELESS                 Unsecured      1,313.00              NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                Claim            Principal                Interest
                                                              Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                 $0.00                 $0.00
       Mortgage Arrearage                                     $0.00                 $0.00                 $0.00
       Debt Secured by Vehicle                           $16,725.00             $3,487.11             $1,208.15
       All Other Secured                                  $6,703.44             $1,796.35               $266.39
 TOTAL SECURED:                                          $23,428.44             $5,283.46             $1,474.54

 Priority Unsecured Payments:
        Domestic Support Arrearage                               $0.00                $0.00                $0.00
        Domestic Support Ongoing                                 $0.00                $0.00                $0.00
        All Other Priority                                   $5,180.72                $0.00                $0.00
 TOTAL PRIORITY:                                             $5,180.72                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                             $32,735.66                   $0.00                $0.00


 Disbursements:

          Expenses of Administration                              $3,128.67
          Disbursements to Creditors                              $6,758.00

 TOTAL DISBURSEMENTS :                                                                             $9,886.67




UST Form 101-13-FR-S (9/1/2009)
Case 17-11082        Doc 55      Filed 04/16/19     Entered 04/16/19 13:21:52            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
